Citation Nr: 1600104	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  08-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include atrophic dermatitis.
 
2.  Entitlement to service connection for a right shoulder disability.
 
3.  Entitlement to service connection for a left shoulder disability.
 
4.  Entitlement to service connection for a cervical spine disability.
 
5.  Entitlement to service connection for a lumbosacral spine disability.
 
6.  Entitlement to service connection for a right hip disability, to include bursitis.
 
7.  Entitlement to service connection for a left hip disability, to include bursitis.
 
8.  Entitlement to service connection for residuals of heat exhaustion, to include heat sensitivity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran was a long-time member of the United States Army Reserves, with a period of initial active duty training in July 1980, and a period of active duty from November 2002 to April 2003.  She additionally had multiple periods of active and inactive duty for training (ACDUTRA and INACDUTRA) through the completion of her Reserve obligation in April 2008; these are identified in the service personnel records associated with the claims file.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and February 2009 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran has since relocated to the jurisdiction of the Atlanta, Georgia, RO.

The Veteran testified at a December 2013 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  Following the hearing, the Board remanded the appeals for further development in March 2014.  The matters were again remanded for development at the Agency of Original Jurisdiction (AOJ) in October 2014.

During the pendency of the initial remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the above matters to the AOJ for additional development consistent with VA's duties to notify and assist the Veteran in substantiating her claims.  38 C.F.R. § 3.159.  The required notice, regarding aggravation and secondary service connection, was provided.  The AOJ additionally obtained, with the assistance of the Veteran, copies of studies and reports regarding exposure to hazardous substances during her service at Fort McClellan.  However, although the AOJ afforded the Veteran VA examinations with regard to her claims, and obtained medical opinions regarding any relationships between claimed conditions and military service, such failed to comply with the Board's remand instructions.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the actions on remand did not comply with the Board's directives, further remand is required to secure such.

In October 2014, the Board directed that an examiner identify all current joint-specific or systemic conditions underlying the Veteran's complaints of pain and functional impairment.  For each condition diagnosed, the examiner was to offer a nexus opinion regarding direct, secondary, or aggravation service connection, along with a supporting rationale.  Where necessary, the Board directed discussion of specific allegations made by the Veteran in connection with her claims.

The spine and joint examiner failed to discuss such specific allegations, such as May 2002 complaints of pain following a period of active duty training.  He also identified a systemic condition, fibromyalgia, which he stated could account for all or most of the Veteran's complaints.  He failed to render a nexus opinion on fibromyalgia, however.  Remand is required to secure such an opinion.

With regard to claims of a skin condition, the Board requested an opinion as to whether it was at least as likely as not that any currently diagnosed disorder was caused or aggravated by military service, to include exposure to environmental hazards at Ft. McClellan.  The rendered opinion addressed whether any skin condition represented a residual of heat exhaustion, without discussion of any other theory of entitlement.  Remand is required for consideration of the exposure allegations, as well as aggravation and direct service connection generally.

Finally, with regard to the condition referred to as "residuals of heat exhaustion, to include heat sensitivity," the examiner stated that there are no residuals of heat exhaustion.  However, she also stated that the symptoms complained of by the Veteran, and which are the crux of the claim, may be symptoms of another underlying condition or due to use of medications.  Because the Veteran is claiming service connection for the constellation of symptoms, such as excessive sweating, photosensitivity, and heat sensitivity, there is an obligation on the part of VA to render a complete finding identifying the cause of such and relating such to service if possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA Spine and Joint examinations.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, necessary documents must be printed and provided in hard copy.  The examiner must:

a)  Identify all currently diagnosed conditions of the lumbosacral spine, to include systemic conditions affecting the spine.  For each such, the examiner must opine as to whether it is at least as likely as not that such was caused OR aggravated by military service.  Complaints of pain following ACDUTRA in May 2002 must be specifically discussed.

b)  Identify all currently diagnosed conditions of the cervical spine, to include systemic conditions affecting the spine.  For each such, the examiner must opine as to whether it is at least as likely as not that such was caused OR aggravated by military service, or by another current disability.  The role, if any, of a low back disability, must be discussed.

c)  Identify all currently diagnosed conditions of the shoulders and hips, to include systemic conditions affecting the joints.  For each such, the examiner must opine as to whether it is at least as likely as not that such was caused OR aggravated by military service, or by another current disability.  The role, if any, of a low back disability, must be discussed.

2.  Schedule the Veteran for a VA skin disorders examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, necessary documents must be printed and provided in hard copy, to include copies of the EPA and VA reports discussed above.  The examiner must:

a) Identify all currently diagnosed skin conditions.  For VA purposes, "currently diagnosed" includes all condition extant since the filing of the claim in June 2006.  The examiner must opine as to whether it is at least as likely as not that any such was caused OR aggravated by military service, or represents a single chronic condition.  The role, if any, of environmental hazards at Ft. McClellan must be discussed.

b) Opine as to whether the Veteran's complaints of excessive sweating and a burning sensation in the sun (collectively, heat sensitivity) are residuals of a 1987 episode of heat exhaustion on duty.

3.  A full and complete rationale for all opinions expressed is required.  If the examiner cannot offer any requested opinion without resort to speculation, the basis for this conclusion must be specified.  The examiner must indicate whether the record is somehow inadequate to allow an opinion, or if the question cannot in fact be resolved with adequate certainty.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







